Multi-annual programme 2010-2014 regarding the area of freedom, security and justice (Stockholm Programme) (debate)
The next item is the Council and Commission statements on the multi-annual programme 2010-2014 regarding the area of freedom, security and justice (Stockholm Programme).
Mr President, committee chairmen, honourable Members, at the European Council on 10-11 December, a new five-year programme for the area of freedom, security and justice will be adopted. The programme is intended to supersede the current Hague Programme from 2004. The new programme has been preceded by a long preparatory process that was started more than two years ago by the future groups.
The programme will be based on the Commission communication, but also on the many opinions that have been put forward by national parliaments, civil society and various EU bodies and agencies during the process. The programme is, of course, also a result of intensive contact and in-depth negotiations with the EU Member States and also with the European Parliament. The European Parliament's attitude to the future cooperation is important, particularly in view of the greater role that Parliament will have as a result of the Treaty of Lisbon.
On the basis of the previous Tampere and Hague Programmes, significant progress has been made by the EU in the area of freedom, security and justice. However, Europe is still facing challenges that we need to deal with jointly at European level. The entry into force of the Treaty of Lisbon will give us new opportunities to do that and the new multi-annual work programme - the Stockholm Programme - will therefore be based on the new opportunities that the Treaty of Lisbon provides.
The vision of the Stockholm Programme is for a safer and more open Europe where the rights of individuals are protected. The needs of citizens, of individuals, will form the basis for future cooperation in this area in a way that is much more evident than it was previously. We are working on behalf of the citizens, and they need to feel that future EU cooperation is important to them. It should therefore be based on real problems, ask relevant questions and focus on specific measures that will provide added value to people's everyday lives.
Future cooperation in this area must also be based on a better balance between measures aimed at creating a safe and secure Europe and measures aimed at protecting the rights of individuals.
From the citizens' perspective, combating crime is important. Citizens expect EU cooperation to make it easier to prevent cross-border crime, but they also expect freedom and justice. As I have emphasised to the European Parliament previously, measures aimed at providing increased security and measures to ensure legal certainty and the rights of individuals go hand in hand and, of course, this is also possible.
When it comes to combating cross-border crime, the challenges are great. Drugs trafficking, people-trafficking and terrorism are a reality on our continent, while at the same time, we have new types of crime, as a result of the internet, for example. We cannot allow national or administrative borders to prevent the crime-fighting authorities from carrying out their work efficiently.
Cross-border crime-fighting cooperation has been developed, but we still have more to do to achieve effective European police and criminal law cooperation. We need common solutions to common problems. Well-developed police cooperation, an efficient exchange of information and experience and well-developed working methods are fundamental in dealing with these problems.
A key element of combating crime is, of course, an efficient exchange of information, tailored to our needs. At European level we should, in certain cases, standardise the exchange of information, adapt it to our needs and make it more efficient. At the same time, it is extremely important to ensure that the exchange of information complies with the basic requirements for data protection and the protection of privacy that we must impose and that no more information is gathered and stored than is needed to serve the purpose. We must create a secure Europe in which cross-border crime is combated effectively, while at the same time, the privacy of individuals is respected. It is completely possible and absolutely necessary to do both of these things. It is a matter of finding the right balance for the various measures.
The principle of mutual recognition must continue to be a fundamental principle in our legal cooperation. A prerequisite for Member States wishing to recognise and enforce the judgments and decisions of other States is that there is mutual trust in one another's legal systems. It is also a question of trust between our national authorities, and citizens should have trust in the measures that are decided on. One way of increasing trust is to increase our knowledge of one another's legal systems. It may be a matter of providing training, exchange programmes, strengthening existing networks and well-developed evaluation mechanisms.
However, perhaps the most important measure for developing trust is to guarantee certain minimum rights irrespective of where someone is within the European Union. These are simple things such as being able to find out, in a language that you understand, what you are accused of and what rights you have as a suspect or victim in a legal process. It is very gratifying that, within the Council, we have been able to agree on a road map for how the procedural rights for suspects and defendants are to be dealt with and implemented step by step. It would be desirable for the road map to be included in the Stockholm Programme and I believe that it will be.
The Stockholm Programme should also clearly take the perspective of the victims of crime. Citizens who become victims of crime in their own country or in another Member State should receive relevant information in a language that they understand and be offered adequate support, information and protection prior to, during and after criminal proceedings. Victims should also be offered adequate compensation for the damage or injury they have suffered.
Finally, I would like to say a few words about the civil law issues which, to a large extent, affect the everyday lives of individuals. One specific issue is the review of the Brussels I Regulation on recognition and enforcement of judgments from other Member States. They may seem like very technical issues, but they are very important for individual citizens.
One of the most important issues is the abolition of the exequatur procedure. Currently, anyone who wishes to have a judgment enforced in another Member State must first apply for and then be granted enforcement by a court in that country. It takes time and incurs costs for the individual. We have noted that there is a high level of support for the abolition of the exequatur procedure, but it must be compatible with procedural guarantees and rules on the choice of law.
These are some of the major and important issues that have been highlighted by Sweden and by many Member States. Thank you very much for your attention and I look forward to listening to your comments and answering your questions. However, before I do that, I will pass the floor to my colleague, Mr Billström, who is responsible for some of the asylum and migration issues that will be important in the forthcoming Stockholm Programme and he will present these to you now.
Mr President, honourable Members, I would like to begin by thanking the European Parliament for its very constructive cooperation in respect of the European Asylum Support Office. There are still a few formalities to iron out, but the conditions will soon be in place for this office to be set up. The Council has a very positive view of the constructive cooperation with the European Parliament that has led to us achieving this result. It bodes well for the increased cooperation that we will experience once the Treaty of Lisbon enters into force. The fact that we have been able to arrive at a quick decision with regard to the Support Office is a good example of an efficient and well-functioning codecision process.
What we are to debate here today is, of course, the forthcoming five-year programme for the work in connection with justice and home affairs. I will start by saying that much has happened within the EU in the area of asylum and migration over the last few years. For example, we have taken decisions on joint legislation with regard to the first foundations of a common immigration policy and a common asylum system. Incidentally, that is an objective that was stated in both of the previous work programmes from Tampere and The Hague. When the European Council adopted the European Pact on Immigration and Asylum last year, this policy area was given new political force. Now it is time to set the course for the continued development of the policy in this area. The basic premise for our work is that well-managed migration can be a positive thing for all parties concerned, not only for the individual Member States and for the EU as a whole, but also for the countries of origin and the individual migrants. If we are to be able to meet the objectives of the Lisbon strategy that the EU should be a dynamic and competitive economy, we will probably need to allow the immigration of workers on a larger scale than we are currently doing, particularly in view of the demographic challenge we are facing.
In order to emphasise the international dimension of migration, the issue of cooperation with the countries of origin and transit within the framework of the global approach to migration and development should have its starting point in the Stockholm Programme. The instruments that have been developed, such as the partnership for mobility, should continue to be developed and consolidated in a strategic way. The link between migration and development must be utilised better and appropriate measures for better utilising the positive effects of migration on development must be stepped up.
During the work on the Stockholm Programme, it emerged that there is agreement on the need for the Member States to prevent illegal immigration into the EU in a joint and coordinated way. The development of an effective repatriation policy is an important element of this work. There is no doubt that Frontex has an important role to play in this regard, and it is clear that the Member States want to see the agency strengthened. Increasing cooperation with the countries of origin and transit is also of major interest. However, I would like to emphasise that, in the work to prevent illegal immigration, it is important that we maintain a balance, so that security measures are not implemented at the cost of making lawful immigration to the EU complicated or access to the asylum process more difficult for asylum seekers. The risks to vulnerable groups, for example, children coming alone, must also be minimised. The Commission is going to produce an action plan containing measures that take account of the best interests of the children.
The issue of solidarity and division of responsibility will be dealt with in the Stockholm Programme. There are no simple solutions. Our starting point should be to seek broad and sustainable solutions, based on the global approach to migration and the awareness that joint cooperation with third countries is a crucial factor. Some form of solidarity mechanism needs to be developed to be able to help those Member States that find themselves under particular pressure and that receive a disproportionate number of asylum seekers. The Member States must also receive support for further capacity building. Frontex must be strengthened and be given a greater role in repatriation. The aim is for us to be better able to show solidarity with both the Member States and the third countries that are subject to the greatest migration pressure. At the same time, we must be clear that we need a comprehensive approach that is sustainable in both the short and the long term.
It is important for it to be stated in the Stockholm Programme that the goal previously set of creating a common European asylum system by 2012 at the latest remains. The mainstay of the common asylum system must be that an individual asylum seeker should experience the same reception and have his or her application assessed according to the same criteria irrespective of which Member States he or she arrives in. Well-functioning practical cooperation is fundamental to us being able to achieve this. In this connection, the Asylum Support Office will have an important role to play.
Another important element of the common asylum system is what is known as the 'external dimension'. I am thinking primarily of the resettlement of refugees from third countries. The Commission has recently presented a proposal for a joint EU resettlement programme. This is one aspect that the majority of Member States would like to see reflected in the Stockholm Programme.
In order to be able to meet the objective of having a common asylum system by 2012, we need close cooperation between the Council and Parliament. There are a number of proposals for legislative acts on the table. We need, first and foremost, to make progress on these.
The link between the EU's internal work on justice and home affairs and the Union's external relations has become more and more important to enable progress to be made, and not only within asylum and migration policy. The EU's role as a global player in this area should therefore be strengthened, and particular focus should be placed on partnership and cooperation with third countries. The justice and home affairs perspective in the EU's external relations needs to be developed.
This is the main feature of the Presidency's draft of the Stockholm Programme. We are now at the end of a very intensive period of negotiation and the programme will hopefully be adopted in a couple of weeks' time.
Finally, I would like to say a few words about the Treaty of Lisbon. The new treaty will bring major changes in the area of freedom, security and justice as a result of the introduction of a number of new legal bases. The ordinary legislative procedure that is being introduced will mean that the European Parliament is given a greater role in the legislative process in a number of areas. Mrs Ask and I are looking forward to increased cooperation with the European Parliament. I also believe that the new tasks conferred on the national parliaments will be important in strengthening the democratic control over this policy area. Thank you very much for your attention. As my colleague Mrs Ask said, we now look forward to hearing your views.
Mr President, following the excellent reports by Mrs Ask and Mr Billström, I am going to focus on the main issues.
Firstly, I wish to thank the Presidency for having kept the spirit of the Stockholm Programme and for having put Europeans at the heart of its action, in its communication. We hope that this text, which should be adopted by the next JHA Council and then submitted to the December European Council, will be an ambitious and balanced text and obviously one that reflects the new institutional balance.
You are going to become colegislators now in virtually all areas of justice and home affairs, and it is therefore true that this parliamentarisation of the European Union represents increased powers for the European Parliament in the decision-making process, but also greater control by the national parliaments of their respective governments. This involvement of the parliaments is an opportunity for this major area of security, justice and freedom.
I now come to the priorities highlighted in your draft resolution. You emphasise respect for fundamental rights. You are right to emphasise this freedom of movement, which is a major asset and which obviously must not be called into question.
With regard to fundamental rights, we have achieved two major breakthroughs with the Treaty of Lisbon: the Charter of Fundamental Rights becomes binding, and the door is open for the Union to become a party to the European Convention on Human Rights. As you stress in your resolution, we must come up with a comprehensive data protection system that incorporates technological developments. The Commission will present a communication on this subject in 2010. I also believe that we will have to cover all of the Union's policies with this comprehensive data protection system.
You emphasise child protection. With the Swedish Presidency, we have celebrated once again the International Convention on the Rights of the Child, which is in its 20th year. The Union must remain at the forefront on this issue. That is why we will present an action plan on unaccompanied minors in early 2010.
Generally speaking, the Commission and Parliament share the same will when it comes to combating all forms of discrimination and to promoting equality between men and women. I welcome the fact that Parliament and the Commission take the same approach, which is to put Europeans at the heart of their action with regard to freedom of movement, electoral rights, consular protection, and so on. We are now going to be able to put all of this into practice. The Treaty of Lisbon authorises the citizens' initiative procedure, and the Commission has just published a green paper on this point. A proposal will be submitted in 2010 on the basis of the outcome of the consultations carried out.
As Minister Ask explained very well just now, we need to make the judges in our Member States share a common European judicial culture. This hinges on training. We have made a commitment in the Stockholm Programme: at least half of the judges and the prosecutors in the Union will have to have received European training or have taken part in an exchange with another Member State.
You also stress the need to facilitate access to justice and to support the proper functioning of the economy. You emphasise the protection of victims - victims of domestic violence and victims of terrorism. The Commission will also submit proposals on this issue, taking advantage of the opportunities offered by the Treaty of Lisbon.
With regard to the security and protection aspect, you highlight the lack of a comprehensive strategy on security architecture and border management. That is why, as Mrs Ask explained very well, the Stockholm Programme contains a genuine internal security strategy - a strategy that respects, of course, fundamental rights, and that complements the external security strategy.
This comprehensive internal security strategy is based on police and criminal justice cooperation and on managing access to European territory.
As Mr Billström rightly pointed out just now, immigration policy must be part of a long-term vision for optimising the contribution that migrants make to economic and social development. We must provide legal immigrants with a clear and common status. We must also prevent and reduce illegal immigration while showing respect for human rights and human dignity. I would add that we have outlined in this part the elements of the overall approach that will enable development and migration to be linked.
On the subject of asylum, I support your call for genuine solidarity between the Member States. The Union must become a true common and united area of protection, based on respect for fundamental rights and for high standards of protection, and asylum must be offered, as Mr Billström said, in accordance with the same criteria in Europe. Solidarity among Member States and, in particular, towards those who receive the largest numbers of refugees, must be demonstrated in full.
This area of freedom, security and justice does, of course, demand a strong external dimension that is consistent with the Union's foreign policy. You mention on several occasions, in your resolution, the importance of monitoring, the conducting of assessments. We share your view on this point too. We must reduce the considerable gap between the standards and policies adopted at European level and their application at national level. We must also give thought to the possible impact of legislative proposals on citizens and we must improve the way in which the evaluation of the instruments adopted is used.
To conclude, the Commission is fully involved in negotiating the Stockholm Programme. I said how satisfied I was with our cooperation with the Swedish Presidency, with which we have really done a thorough, serious job. Obviously, Parliament's opinion is very important to us, not least in these final moments before the Stockholm Programme is adopted by the European Council. That is why I thank you most sincerely, and that is also why I, in turn, will listen to you very carefully. Thank you, Parliament.
Mr President, Mr Vice-President, Ministers, ladies and gentlemen, I have been here in the European Parliament for 5 years now, and I work in the field of internal affairs and the law. Today, therefore, is a day of joy for me, when we have the opportunity to debate the programmes for the next five years, when we will be able to deliberate on this future as a European Parliament on an equal legislative footing.
We are discussing a dossier, a subject area, that exercises the public, where the public expect answers from us, where they even say that this is an area where we need more Europe. That is not so for every subject area, but in this case it is. They are making demands of us. They want answers from us. I therefore want to very briefly describe the change that will result from the new working basis and these subjects.
The first point is working with the Council. We always have representatives of the Council here and they always tell us, as Presidents-in-Office of the Council, that Parliament is very important and that we must work together. When they leave that role, however, that understanding often crumbles away. It will be our job, as parliamentarians, to demand of the Council that it no longer allow this understanding to slip away, or for it - as with the SWIFT agreement, for example - to create precedents, despite not involving us here in Parliament in the approval process. That cannot, and in future, will not, be the situation any longer. It was a bad example of the institutions taking each other seriously.
My second point is that we must be creators of ideas. The new treaty gives us the opportunity to table legislative initiatives. If we want to strengthen Frontex, we cannot just call for things to happen and just make proposals, we must also put legislation on the table. In future, we will have the opportunity to do that.
My third point is that we also need to be a serious partner, one that does not just draw up wish lists. If, for example, we are dealing with the fight against illegal migration, we must not just take on NGO positions, we must be a serious partner. Finally, the European Parliament must take subsidiarity seriously. If we have competence, we must also consider which subject areas would be better dealt with at the national or regional level.
These are four subjects that I think are important for the forthcoming few years. The Group of the European People's Party (Christian Democrats) would have liked the proposals for the Stockholm Programme to have been much more ambitious still, but today is a day to rejoice that we are entering this new phase, and all that remains to be said is let us get on with the work!
The introduction of the Lisbon Treaty will make an important contribution to the success of this entire initiative.
The process brought in by the treaty will strengthen the Union from within and also in a global context, and is also very closely linked to strengthening cooperation in the area of the current third pillar. The Union will be more open, more effective and more democratic. The main challenge and priority is to secure fundamental rights and freedoms as well as integrity and security in Europe through fully supporting effective implementation and sufficient respect for and improvement of existing legal instruments, while taking into account the protection of human rights and civic freedoms.
The Stockholm Programme emphasises the assertion of these rights, especially in the areas of justice and security. We must give precedence to mechanisms which facilitate the access of citizens to the courts so that their rights and lawful interests can be enforced throughout the Union. It must also be our strategy to strengthen police cooperation and the enforcement of rights as well as improving security in Europe.
I would hereby also like to thank all of the rapporteurs for their conclusions and you, Mr President, for the time.
on behalf of the ALDE Group. - Mr President, officially I could now sum up the parts of our 27-page resolution that are most relevant for the other groups, but I will not. I would like to share the following story with you.
On a British Airways flight from Johannesburg, a well-off, middle-aged white South African lady found herself sitting next to a black man. She called the stewardess over to complain about her seating. 'What seems to be the problem, Madam?' 'Well, can't you see?' she said, 'I can't possibly sit next to this disgusting human. Find me another seat!' A few minutes later, the stewardess returned. 'Madam, unfortunately, as I suspected, economy class is full. I have spoken to the cabin services director and Club is also full. However, we do have one seat in first class.' Before the South African lady had a chance to answer, the stewardess continued, 'It is quite exceptional to make this kind of upgrade, but given the circumstances the captain felt that it was outrageous that someone should be forced to sit next to such an obnoxious person.' She then turned to the black man sitting next to the South African lady and said, 'Sir, if you would like to get your things, I have a seat ready for you in first class up at the front.' The surrounding passengers gave a standing ovation while the black man walked up to first class.
Now, what has this got to do with us? Do we consider others inferior? The white South African lady would shock us all. But that was obviously an extreme example. However, I do think that some of our colleagues in the EPP in particular, but also in the Council, understand perfectly what I am trying to say here. The other group, my group, firmly believes in a Europe which people can understand, trust and believe in. Such a Europe must be based on human rights, fundamental freedoms, democracy, the rule of law and, yes, true equality for all. It is high time to tackle all forms of discrimination on all grounds, including on the basis of sexual orientation.
Mr President, we in the Group of the Greens/European Free Alliance are already very much asking ourselves how it can be that we are deciding here about a resolution on a programme that is already out of date? Only yesterday, the Swedish Presidency tabled a new and highly amended proposal for the Stockholm Programme. I would assume that the vast majority of Members of this esteemed Chamber have not had the opportunity to read the proposal in question. In my opinion, that is an unacceptable situation for this highly sensitive matter.
What is more, the procedure within Parliament that led to this resolution was largely opaque and, at times, chaotic. The smaller groups were excluded from the process of drawing up the resolution as far as possible, and the abundance of amendments to the procedures of the joint committees posed significant obstacles to democratic decision making. Please make allowance, then, for our requests for a whole series of split votes. Parliament seriously needs to consider how it wants to deal with these conditions, both in respect of the Council and of its own Members.
I will turn now to the content of the Stockholm Programme. Parts of this work programme are undoubtedly to be viewed as progress. When it comes to justice and the common construction of civil law rules, we Greens, too, see positive beginnings for the coming years. However, when it comes to the relationship of the citizens to the State, the programme is a manifestation of an utterly badly erected framework. In relation to migration and asylum policy, civil rights and data protection, the need for security in Europe has been prioritised ahead of human rights and freedom. It is being openly suggested that more freedom in Europe would automatically lead to less security.
I ask you, what happened to the founding myth of the European idea, in this case? Fear is being stoked here, and not - as it says in the programme - justified fear of organised crime or terrorism, but fear of our fellow human beings here in Europe, fear of those who want to come to Europe and, above all, fear of anything that we think in some way foreign.
The Stockholm Programme, and regrettably also the proposed resolution, continue the linking of internal and foreign policy in order to facilitate the monitoring of everyone in Europe and the depriving of the people on our external borders of their rights, which is to be enforced by Frontex. Europe must finally leave this trend behind it and put the wrong moves of recent years under the microscope.
That also means consciously standing up and advocating what you believe in. This applies, for example, to our debates about the SWIFT agreement. Why are we once more giving way to US policy when it comes to security policy matters - as in the case of the SWIFT agreement - without reason, and without having a comprehensive debate on the matter in this House once again. Why do we, Parliament, allow the Council to run rings around us time and again? We, Parliament, very much need to do something about that. Send out a message here and now in favour of human rights and in favour of freedom - including to your governments - and vote in favour of all our amendments. We Greens cannot vote 'yes' to the resolution as it stands.
on behalf of the ECR Group. - Mr President, the motion for a resolution to which we are referring in this debate is a perfect example, I have to say, of the European Parliament at its worst. Whilst I acknowledge the hard work of the rapporteurs, and no doubt their noble intentions, by trying to include everything in the 27-page text, the motion is confused and, in my view, a lot less valuable than the Stockholm Agenda and the Swedish Presidency deserve.
Let me stress that we, too, want to see greater cooperation in the quest to find solutions, and to have solidarity on immigration and in fighting corruption and exchanging information, but this should not necessarily be at the cost of national sovereignty, nor should it be overly prescriptive.
Applying the 1951 United Nations Convention on Refugees all over Europe in a proper manner is still the best way of dealing with asylum issues. We support exchange of information to ensure that we have a true JHA approach to the use of data, underpinned by strong data protection, founded on principles of proportionality, necessity and transparency.
We also support the principle of mutual recognition, and free movement rights should be assured for European citizens, but abuse of those rights must be curtailed through strong border controls and by using the EU's weight to secure quicker returns, and through the development of Frontex protecting the EU's external borders. The exchange of information helps combat terrorism.
We also support the EU's serious organised crime strategy, targeting gangs who trade on the trafficking of people, guns and dogs, confiscating profits illicitly gained and working with European organisations on the EU border. However, we cannot support items that we see as blatant encroachments on sovereignty, unless they are in themselves leading to greater cooperation. Surely there is a certain irony in calling for compulsory and irrevocable solidarity: surely solidarity is something that is offered and not compulsory.
In the main, I think the Swedish Presidency, and indeed the motion itself, have good ideas, but unfortunately, as usual, we go on providing ourselves with massive Christmas trees where very little can actually, therefore, be achieved.
Mr President, ladies and gentlemen, the Confederal Group of the European United Left - Nordic Green Left will not be giving the resolution its backing. The Stockholm Programme completely fails to address the real challenges of the present day. Its main error is that a Europe of rights is being created to which EU citizens will be granted access but others who live in Europe will not. These other people will not be entitled to the same human and civil rights.
The EU wants to accede to the European Convention on Human Rights - something that we welcome - yet, at the same time, migrants are to be separated out according to the 'legal or illegal' principle. Frontex is therefore being tooled up to wage war on so-called illegal migration, completely obscuring the idea of an unprejudiced immigration policy from view. This is where Stockholm fails.
Another problem is the complete imbalance between freedom and security. It is true that there is no freedom without security, but it is also the case that there is no security without freedom. Freedom is not something to be negotiated, it is a universal right for every human being. Stockholm, in contrast, symbolises the EU's manic lust for security, in which giant supranational databases are to be created without adequate opportunities for control, which will then mix intelligence service and police data on a pan-European basis. This will mean the shredding of people's right to self-determination in relation to their data and that the vision of a see-through human being will actually be the reality.
Allow me, as an MEP from eastern Germany, to conclude by observing that I find it insufferable, 20 years after the fall of the Berlin Wall, that Europe is coming more and more to resemble a fortress.
Mr President, ladies and gentlemen, the document on the Stockholm Programme is reductive when compared with the European Council's conclusions and does not, for example, include significant requests made by the Italian Government on specific subjects. In fact, the document does not deal with a series of European strategies to attack the assets of organised crime.
Today, I have heard much said - and I have heard it on many previous occasions - about various worrying aspects of crime. We need to move from words to deeds. Europe should act like Italy, which is setting an example for the whole of Europe in attacking Mafia assets, thanks to Minister Maroni. Europe seems not to want to move in the same direction.
We need to create a single European legal system if we want to combat, at European level, crime that has become international and moves easily between banks, tax havens, financial markets and movable and fixed assets markets.
Furthermore, little attention is being paid to combating immigration on Europe's southern border where, for instance, the agreement with Libya, which is now operating as far as Italy concerned, could run into difficulties. This would happen if the European Union did not continue with its commitment to cofinance the satellite survey system of the southern Libyan border, across which enormous numbers of illegal immigrants pass.
Finally, with regard to the incident of racism against a non-white person, I would like to point to the huge numbers of equally serious anti-white racism incidents occurring in the enclaves of illegal immigration, not to mention the 'white-hunting' taking place under President Mugabe's reign and also even in South Africa. Those who talk so much about racism against black people ought to be aware of anti-European and anti-white racism too.
(DE) Mr President, the fight against terror, against organised crime and against illegal immigration is certainly an important concern for Europe. It must be said, however, that the Stockholm Programme, regrettably, is a consistent continuation of the path of constant degradation of and interference with guaranteed human rights, civil rights and freedoms that we have been pursuing since September 11, 2001. Concerns in relation to data protection law are simply brushed aside in the fight against purported terror.
When this happens, it is the individual citizens, the very people who the EU pushes to the top of the agenda time and again, who have their data recorded and collected, even where there is no suspicion of criminal activity, and whose data is then potentially subject to misuse. Officially, the aim here is to combat organised crime. That is all well and good, but there are already first signs and tendencies, expressions of opinion, that do not correspond to the consensus of what has come to be called political correctness, to restrict, to prohibit and, who knows, sooner or later, to punish. George Orwell warned us of this - and we must prevent it from occurring.
(IT) Mr President, ladies and gentlemen, the Committee on Constitutional Affairs, which I have the honour of chairing, gave me the task of acting as rapporteur on this document, together with the rapporteurs from the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Legal Affairs, sitting jointly.
This is the first time that Rule 51 of the Rules of Procedure has been applied and I must say that, in my view, the result has been very satisfactory with regard to the cooperation between the three rapporteurs in carrying out their work.
There have, in fact, been problems, some of them serious, with regard to the timeframe and, above all, the involvement of the shadow rapporteurs and the timely translation of the amendments, of which there were nearly 500. However, all that is due not to Rule 51 itself, but rather to the very short deadlines that we gave ourselves in order to have a document that we could submit to the Council summit taking place on 10 December. It was thus inevitable that there would be these problems linked to the pace of work. For the rest, I believe that we should acknowledge that Rule 51, which has been used for the first time, is useful.
The document under consideration by this Parliament cannot be explained in the few seconds that remain to me. However, I must express my satisfaction that the codecision system has been extended to become the normal system of legislation, that immigration is now understood to be a European issue - and I hope that this is how the Commission and the Council interpret it - and not a problem for individual Member States acting in solidarity with each other, that the view taken of cooperation with the national parliaments is not that they are guardians laying down limits, but rather positive collaborators in the legislative process, and finally, that there is that reference to human rights which is extremely important, and which is the spirit of the European Union.
I therefore believe that, in view of the fact that it was not supposed to detail down to the finest particulars the implementation of the Stockholm Programme, but only to formulate general outlines, this document is certainly a positive step. There will be time and a way in which to make it more comprehensive, and to include more details.
(ES) Mr President, I would like to start by acknowledging the work done by the Swedish Presidency of the Council and the Commission to drive forward the multi-annual programme for the next five years in the area of freedom, security and justice.
Above all, however, I would like to highlight the work of this Parliament, because three committees, the Committee on Legal Affairs, the Committee on Constitutional Affairs and the Committee on Civil Liberties, Justice and Home Affairs, have worked shoulder to shoulder under the Article 51 procedure for the first time, and we have done so in order to be ready on time. This is because it is important, really important, to drive forward the area of freedom, justice and security, keeping in mind that the Treaty of Lisbon is going to enter into force, which represents a great step forward. It will be a great step forward because it will strengthen Parliament, which is going to be a colegislator and decision maker in a whole area that, until now, had been the domain of intergovernmental cooperation, but also because the European Charter of Fundamental Rights and the mandate to ratify the European Convention on Human Rights are entering into force, which will strengthen the harmonious relationship between freedom and security.
Security is not subordinate to freedom, nor is it a threat to freedom. Security is a citizen's right, as is freedom. This is the case in many of the constitutions of the Member States, and they must come together in a single effort to cover the status of European citizenship, the fundamental rights of citizens, immigration, asylum, refuge, managing the EU's external borders and judicial cooperation. This needs to be done in order to strengthen mutual trust, mutual recognition of our civil rights, of the law of contracts, which boosts economic growth and job creation, and, above all, police and criminal judicial cooperation in order to combat real common enemies together: organised crime and terrorism.
Parliament has worked hard, and has improved the document produced by the Council. It has improved it by strengthening the anti-discrimination clause, in particular, with regard to women and children, and there is a commitment to combat gender violence and to protect the victims of gender violence by strengthening the solidarity clause in terms of asylum. This demonstrates that neither immigration nor asylum are a problem affecting just one Member State, but that they require cooperation between all the Member States, because otherwise we will not be able to tackle them.
Parliament has also improved the text by highlighting the importance of training legal professionals to cooperate and to bring our legal structures closer together through mutual recognition and trust, so that we can integrate the response instruments in order to make the European Union a true area of freedom, justice and security.
This is why I think that it is worth Parliament sending a clear message to the citizens who are watching us when we vote tomorrow on the parliamentary report that the three Committees have drawn up together. The message is that their fundamental rights matter to us, their freedom matters to us, their security matters to us, it matters to us to work together to fight trans-national organised crime, violence and terrorism, and to protect all victims of these types of crime, especially the victims of terrorism.
I do not think that citizens would understand if we let them down on this. I therefore ask for the broadest possible support from this House for the report that we are presenting tomorrow and which must be voted on in this part-session.
(NL) First of all, I welcome the warm words the Council has spoken about the cooperation with Parliament, but I should prefer to see it taking on board Parliament's recommendations. After all, like Mr Albrecht, I note that the Council is actually turning a deaf ear, to some extent, and simply continuing to go its own way, whilst Parliament is working hard to take a position, without this subsequently ending up in the Council programme.
My second point is the one illustrated very well by my colleague Mrs Hennis-Plasschaert. I should like to remind Parliament, particularly the two large groups, that equality is indivisible. We cannot give a bit of equality to some groups and not to others. In the past, the State would interfere in people's choice of partner and ban marriages between people of certain religions and between people of different races. Fortunately, those days are gone; and so, in my opinion, no Member State of the European Union should be refusing to recognise a marriage legally contracted in another Member State, and that includes marriages between two people of the same sex. Therefore, I would appeal to the two large groups to withdraw the compromise by which they seek to weaken the rights of homosexual couples. Here, I am looking in particular at our friends in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
This is the 21st century, and I believe that all European citizens, irrespective of racial origin, religion, age or sexual orientation, deserve our protection. It is high time Parliament recognised this for once.
(PT) Mr President, I believe that this Parliament would welcome a concrete and concise Stockholm Programme which is capable of really promoting a Europe of citizens.
Unfortunately, I think we are a little short of where we could be. The Stockholm Programme does have an unfortunate tendency towards vagueness, woolliness and generalities, and I am bound to say that Parliament's lack of democratic control or power to intervene in any real way which might bring about change or have a practical impact is part of the problem that has led to an inconclusive and oversimplified programme.
One example is the immigration policy. We have all followed the implementation of the European Asylum Support Office with great interest, but I believe, for instance, that very few steps have been made towards opening legal channels of immigration, which are absolutely necessary, or towards the directive on seasonal immigrants, which we have been anticipating for so long, but which does not even seem to have been considered by the Stockholm Programme.
Mr President, the Stockholm Programme is part of creating a common legal and judicial system across the European Union. The document talks about 'making people's lives easier: a Europe of law and justice'.
Let me tell you what your common legal system has done for the life of one person. Andrew Symeou, a 20-year-old London man, was extradited to Greece this summer on a manslaughter charge. He now languishes in a Greek prison awaiting trial. The evidence against him would not stand up for five minutes if examined by a British court. The identification evidence is contradictory. Witness statements have all the signs of having been written by the police. Two witnesses claim they were beaten and mistreated and forced to sign statements which they later immediately withdrew.
The appeal court in London knew very well there was no real evidence against Mr Symeou but they were forced to extradite him because, under the European arrest warrant, they had no power to stop it. The British courts cannot now protect British citizens from unjust arrest and imprisonment by foreign courts.
We had a perfectly good area of freedom, security and justice in Britain before we joined the European Union. The European Union is destroying the legal protections that we enjoyed in England for centuries. In the process, it will destroy people's lives. The Stockholm Programme may be about law, but it is not about justice. If the British people want to preserve their liberties, then they have to leave the European Union.
(DE) Mr President, the Stockholm Programme doubtless contains a number of useful initiatives, and I am all in favour of pushing forward the fight against child pornography and terrorist networks on the internet. Measures against illegal immigrants and against organised crime also have my support. Unrestricted access for the security services to the EU fingerprints database is justified in this regard. However, monitoring must not go so far that the EU becomes a surveillance state which then also passes on its data to the United States.
There is therefore a need to ensure that the data collected is not abused. Ultimately, this is about the key fundamental right of every EU citizen to have his or her privacy protected, and in this context we must observe the fact that freedom means freedom from the State and not freedom through the State.
I also want to say something about the harmonisation of EU asylum law. This is definitely the right thing to do. We need to make absolutely clear, though, that without harmonisation of the economic conditions in the different countries, this will not work, as people will, naturally enough, go to where they can find the best social security, the highest incomes, the cleanest streets and the safest towns and cities. One thing is clear, and that is that we should indeed have harmonisation, but Europe must not become a land of self-service asylum policy.
(MT) We consider the issue of justice, freedom and security as the European Union's next big project. I would say that this project has to be tackled along the same lines as we tackled the large internal market project of the European Union. We need to create an area of justice, freedom and security for all European Union citizens.
How are we going to get there? We will succeed by means of the Stockholm Programme, which is a five year work programme. It is a far reaching programme which covers several areas falling under the umbrella of justice, freedom and security. Parliament's resolution defines the European Parliament's political priorities in this area. For example, our priorities in the area of immigration lie in the fight against illegal immigration as well as a common asylum policy that is built upon true and obligatory solidarity. I must also add that the European Parliament has a very significant and constructive role to play by way of the codecision powers it will enjoy once the Lisbon Treaty comes into force.
There are also certain political differences within the internal dimension of this Parliament. Why not? There are different political groups and there are differing political views. However, allow me to say, with particular reference to my fellow Member, Jeanine Hennis-Plasschaert, for whom I have a lot of respect, that human rights are a political priority for the European Popular Party Group too, and that they do not pertain to the monopoly of the Liberal Group in this Chamber. We cannot accept the Liberal Group's presumption to the right to monopolise the principle of non-discrimination. We believe in this principle; however, we also believe in the subsidiarity principle, meaning that we are also under obligation to respect national sensitivities in the European Union's Member States. We must not forget that this Union is built upon unity in diversity and not unity in homogeneity.
(IT) Mr President, ladies and gentlemen, two innovations have been introduced by the Stockholm Programme as compared with the Hague Programme: a fair balance between rights and security and legal protection in both the criminal and the civil spheres.
Security is a right: it means not being attacked in one's own workplace, walking the streets without risking one's life, not being the object of violence as a woman, not being exposed to acts of terrorism.
The Member States and Europe must guarantee security. However, security measures that diminish the guarantees of freedom are measures that remove certainty from the law, and are thus the source of insecurity and barbarities. Think of Guantánamo.
Europe is the fatherland of rights. The Stockholm Programme defines them today with an abundance of detail. There is a fair balance between, on the one hand, the discipline of measures to prevent crime and, on the other, the daily lives of citizens and their family, social, economic, work and study relations, which are all regulated by civil law and the civil justice system.
That is the citizen's Europe. It should be constructed within the Member States and the Community institutions. European society is more united, and mobility is more pronounced than is commonly believed. Mobility is now a right. The borders between the Member States are not impermeable walls, but nets through which society filters daily. The Stockholm Programme constitutes the institutional cornerstone that provides for judicial cooperation and mutual recognition, a European justice system (made up of the national systems and the Community system), both national and Community law, European citizens and European courts (both national and Community courts).
European rules are dictated by Community rules and by the case-law of the European courts, but they also derive from the conduct of workers, businesses, students, and judges, both national and belonging to the European networks between operators of justice. It is a bottom-up process that the Stockholm Programme wishes to support.
Parliament has done a great job with this resolution, which I hope will be adopted here by a large, unanimous vote, for which we have worked extremely hard. The Council should take it into proper account. The Treaty of Lisbon has not yet entered into force, but it is here, and present. Minister, may the Council be ambitious, and may it take to heart what we have drafted here and the many demands arising from it.
Mr President, the Swedish Presidency is to be congratulated for the way they have pushed the overdue question of defendants' rights to fair treatment across Europe. This is absolutely essential to accompany the European arrest warrant. We need to ensure that mutual recognition really can be based on mutual confidence in all the national criminal justice systems. This is not the case at present and there are severe weaknesses.
I also have a constituent, Andrew Symeou, who has been in jail in Greece since July, refused bail because he was a foreigner. His Greek lawyer has made a complaint about police abuse and destruction of evidence. An application will be made to the European Court of Human Rights, and it is pretty shameful that this is necessary, because this is about the treatment of one EU citizen by another Member State. It is shocking that this has to go to Strasbourg.
So I support the European arrest warrant, but we absolutely must have the defendants' rights to go with it. Otherwise, we will have scandals like that of Andrew Symeou which destroy public support for the European arrest warrant, as is happening in my country.
(EL) Mr President, for some months now, we have been talking about the need to strike the right balance between maintaining security and defending citizens' personal rights, emphasising that citizens must be at the epicentre of the Stockholm Programme. However, the European Union is adopting and applying measures which upset the balance between security and rights, result in the creation of bodies to monitor and collect all sorts of personal data and insult our dignity by making suspects of us all. Furthermore, it is unacceptable for immigrants to be treated as criminals and possible terrorists. We disagree with the draft resolution, because it lays the foundations for us to build a modern European Panopticon in which, like the prison designed by Jeremy Bentham, everyone's actions are constantly monitored without the detainees' knowing the extent of their supervision, thereby giving them a false sense of privacy.
(PL) Mr President, I do not hesitate to say that in the area of justice in the European Union, the Stockholm Programme is the most ambitious initiative of the last few years. I am all the more pleased because one of the fundamental ideas of the programme is to make life easier for the residents of the European Union. Of course, proper implementation of the Stockholm Programme in the area of justice will depend on the establishment of a truly European judicial culture, changes in the practical approach to establishing new legislation, and also on the proper function of the e-justice portal.
The principle of mutual recognition, which is, to me, a fundamental one, requires mutual trust, but also confidence in the legal systems of other countries, as has been talked about here today. These values can only come from mutual recognition and understanding, which will then give rise to a European judicial culture. Mutual acquaintance and understanding can themselves only come about as a result of active, favourable policy, including exchange of experience, visits, sharing information, and courses for people working in the justice system, especially judges in courts of first instance. It also includes thorough modernisation, and this is extremely important, of university education programmes within the European Union.
Another matter is to stress the significance of the multilingual e-justice portal. The portal should have access to legal databases and to judicial and non-judicial electronic means of appeal. It should also give access to intelligent systems developed as aids to citizens who are seeking ways to resolve legal problems or who are using extensive registers, lists of people working in the justice system or just simple guides to the legal system of each Member State. So I am very pleased that Mrs Ask and Mr Barroso have spoken about this.
I would also like to stress the need to develop European legislation of the highest quality in the area of judicial cooperation in civil cases, which would be based on suitably made impact assessments, to give citizens and businesses effective instruments allowing them to solve a variety of legal problems in the internal market.
At a time of growing euroscepticism in many EU Member States, the Stockholm Programme offers us the opportunity to show the citizens that the EU institutions can respond to their current needs.
Mr President, my special thanks to the three secretariats who got this resolution ready for this plenary.
The Stockholm Programme can be regarded as a pragmatic action plan for a more secure and open Europe based on common values, principles and actions. It contributes to practical cooperation between law enforcement institutions, courts and immigration services. It balances measures, sustains common security, the rule of law and the rights of the individual. However, it is also an extremely complex issue.
I would like to emphasise the introduction of the convergence principle. It is another step in the building of the EU state. It is nothing other than the pooling of sovereignty. It is based on the principle of availability of all data, information and intelligence held by all agencies across the European Union.
The interoperability of EU information systems must be achieved so that all agencies can access each other's data. Parliament gives added value to the Commission proposal. All areas of equality, gender and discrimination-related issues are mentioned and well described in the document.
After the Treaty of Lisbon enters into force, we can seize the historical moment to create a vital and strong area of freedom, security and justice. Parliament rightly highlights its new role as colegislator on the same footing as the Council after the Treaty of Lisbon comes into force. I am satisfied to get a bunch of European common values into the text like: freedom, liberty, justice, fundamental rights, democracy, quality and, in this context, privacy.
I know these values have different meanings depending on the general political climate, but this resolution has found the right balance between them. I would like to reflect on the PES campaign 'Put the Children First'. I gladly note the children- and family-related paragraphs in the paper. My political intention is to assure equal rights and engagement within the European Union to all citizens.
Our citizens need a pragmatic, forward-looking and comprehensive European migration policy based on common values and rules, including the principles of solidarity and transparency.
Well-managed migration can be beneficial to all stakeholders and contributes to the economic growth of the EU and of the other Member States that need labour migrants.
Thank you, Zita. You succeeded in speaking for two minutes but I do not know whether the interpretation followed you because I was permanently getting the red light. In any case, let us congratulate the interpreters if they succeeded in following you.
(FR) Mr President, Ministers, Commissioner, ladies and gentlemen, I will not repeat all of the key points made by my fellow Members in relation to justice and immigration, but I did wish to point out that a European judicial area can only be established by enhancing mutual confidence among Member States, since that will improve the principle of mutual recognition, the cornerstone of the Europe of justice.
Considerable progress has been made over the last 15 years, but there are still many weaknesses. I am delighted that the Treaty of Lisbon was finally ratified by all of the Member States during the negotiation of this text. The European Parliament will be able to have an equal say with the Council on matters relating to justice and home affairs; democratic legitimacy will be increased for the benefit of the citizens.
As rapporteur for the opinion of the Group of the European People's Party (Christian Democrats) on behalf of the Committee on Petitions, I should like to stress that far too many complaints are referred to the Committee on Petitions concerning barriers to the freedom of movement of citizens within the European Union itself.
I would also mention the problems linked to the mutual recognition of qualifications and to the right to social welfare benefits, as well as discrimination problems. The recognition of same-sex marriages, on the other hand, is an area that comes under the jurisdiction of the Member States. The Union must respect this national competence.
I call on the European Commission to publish its guidelines as soon as possible so as to help the Member States' authorities effectively combat breaches of the principle of free movement. Citizens must be able to move freely and to make full use of their rights in this area without internal borders.
I am delighted to see that, in the resolution, the European Union's anti-drug strategy has a place in the creation of this European judicial area. However, I hope that the European Union will show more initiative in this regard. Why does the Union not equip itself with new weapons for combating this growing trend, which affects our children at an increasingly early age? They are the future. What are we doing to protect them? Let us finally show some sense of pragmatism in our institutions! That is what our fellow citizens expect from us.
Mr President, this has been a long journey, from Tampere, where we saw just the outlines of an area of freedom, security and justice - and perhaps we talk too much - to this extraordinary position where we have Stockholm and Lisbon colliding. I say respectfully to all of those who believe that we do not need a blueprint to fight our corner for the area of freedom and security and justice that we want: we do not take our players off the field when the game begins. We fight our progressive corner and, for our group, we will fight for our progressive policies.
But we must have a Stockholm blueprint in the first place. We have Lisbon, so we - all Members here, however they vote - will have to assume our responsibility to legislate after Christmas on the things that matter to us. This is a serious responsibility and my group - as our hard-working rapporteurs Mr López Aguilar and Mr Berlinguer have set out - has its priorities. We will then have an area of freedom, security and justice in a democracy that we win or we lose.
Regarding our priorities, on anti-discrimination, we send a message to the Council. We want a horizontal directive. We must fight for this progressive line. On criminal justice, we say: mutual recognition is important so that the European arrest warrant will actually work. On asylum, we say 'yes' to solidarity between Member States but, for us, a progressive solution means that those asylum seekers who are vulnerable must have the best representation.
So these are our group's priorities, this is our added value on the subject of hate crime, on amendments on migration policies, on violence against women, on a European protection order. All of these issues illustrate how we as a political group - how all political groups - can add value to the Stockholm Programme and can create legislation which is meaningful.
Ultimately, we play the game because, for our citizens, this is not a game. This is about delivering at last - at long last - the rights that they have asked for for so long: fundamental rights on data protection, on security and on anti-terrorism. All of these things will mean something when we assume the responsibility in this House to legislate. We will only do that when we vote through the Stockholm Programme. We will then fight for a progressive Stockholm Programme and progressive legislation.
(PT) Mr President, I would like to give a warm welcome to Vice-President Barrot and the Swedish Presidency for the Stockholm Programme. The Stockholm Programme is good news for those who support the idea of Europe as more than just a common market.
The building of a Europe of citizens means a real area of freedom, security and justice. I welcome the equal weighting given to the three sides of this triangle. Contrary to certain more radical views, I believe that all three are necessary. Security without freedom is dictatorship, freedom without security is anarchy, and justice is impossible without freedom or security.
This five-year programme goes back to the aims of Tampere, seeking real progress in many areas. Nevertheless, it is important to ensure that these targets are met. The legislation and instruments that have been adopted must be implemented effectively. The people of Europe will not take us seriously if we do not pass this test of our effectiveness. It is, for instance, impossible to push for an entry/exit system, inviting the Commission to present a proposal for this system to begin operations in 2015, when we do not know whether the Schengen Information System II or the Visa Information System will begin operations, as they are beset by problems and massive delays.
I am hoping for the creation of a common European asylum system before 2012, and an immigration policy with a common approach, both with regard to the reception and integration of immigrants and the effective combating of illegal immigration.
Finally, much work remains to be done together towards creating a Europe of citizens. There is no point in wasting time on matters that are not our responsibility. Trying to interfere in family law, which is the preserve of the Member States, is not only legally useless, it is also politically perverse, because it draws us into meaningless conflicts and distracts us from really essential matters, namely the crucial Stockholm Programme.
(ES) Mr President, I would also like to congratulate the Swedish Presidency and the whole House on the report that we have drawn up. I would, however, like to give three warnings that I think are important for the future.
The first is that if there is no legislative initiative, if the Council and the Commission do not bring legislative acts to fill up the programme, then obviously the programme cannot succeed.
The second warning, which my fellow Members have already rightly given, is that this House is going to have a new role. It is not going to produce reports merely to be heard, as was the case until now. It is going to colegislate, it is going to agree, it is going to have to exercise that balance, which is so difficult at times, between security and freedom. This is a new task and a new responsibility for all Members of the European Parliament.
Finally, I would like to give a warning about fundamentalist application of the principle of subsidiarity. I hear my fellow Members talking about the need for the national parliaments to be respected, and this is true, but I have to warn you that a rigid and fundamentalist interpretation of subsidiarity will not allow progress to be made in the Stockholm Programme. If the Member States hold on to an exaggerated interpretation of the principle of subsidiarity, there will be no joint legislation on the Stockholm Programme.
Mr President, I wish to refer briefly to the section on economic crime and corruption in the Stockholm Programme. The text has lost some of its teeth during the negotiations in Coreper. For instance, today's text refers to GRECO standards on anti-corruption, with GRECO being a Council of Europe body. While cooperation with GRECO and the Council of Europe is essential, the European Union's standards on anti-corruption are higher than those of the Council of Europe which, as we all know, has 47 Member States.
Consequently, I kindly ask, and at the same time urge, the Council to maintain a text with a strong commitment to anti-corruption. We need an EU policy and an EU mechanism to combat corruption and fraud in a robust way within the EU, and the Stockholm Programme must reflect that need and commitment.
Mr President, congratulations to all of those concerned with this report and congratulations to the Swedish Presidency. Societies are changed not by mediocrity but by courage, conviction and vision. And that has been displayed here in Parliament this afternoon.
We are talking about freedom, security and justice: three fundamental principles. Yet without equality and equality of treatment, you will never have freedom, you will never have security and you will certainly never have justice. That applies most particularly to minorities, who are so often maligned and misrepresented.
Equality and equality of treatment are the only durable building blocks of any civilised society. And that is why I am proud to promote and associate myself with a Europe where we are all equal, regardless of race, ethnicity, religion, belief, age, disability, gender or sexual orientation - a Europe of equals; a Europe of fundamental values.
(PL) Mr President, the Stockholm Programme is a response to the important matter of ensuring the security of EU citizens. It is not always, however, a satisfactory response, for we do not need full standardisation of criminal and civil law. We only need harmonisation of these areas of law, and only in clearly defined, limited areas.
Europe needs, most of all, good cooperation between police forces and judicial authorities, so that judicial sentences will be efficiently executed and criminals effectively prosecuted, irrespective of the EU's internal borders. The Stockholm Programme should, therefore, establish a number of incentives, and should concentrate on these areas. I would like to draw attention, today, to three matters related to coordination of the action of Member States.
Firstly, in relation to freedom of movement, which is one of our great values, it is essential that we have cooperation on exchange of information about crimes which are a special threat to public order. I am thinking, here, particularly about crimes of a sexual nature which endanger the weakest and most defenceless, I mean children, and the Stockholm document rightly draws attention to this.
It is necessary to start work, as quickly as possible, on the establishment of a European register of sex offenders, and especially of people who commit these aggressive and most dangerous crimes against children. Interested parties and organisations should have the broadest possible access to this information. Freedom of movement must go hand in hand with the movement of knowledge and information about possible dangers, in order to give adequate protection to society, including those most at risk, in this case children.
Secondly, we need to ensure the effective execution of rulings concerning confiscation of the assets of criminals. This especially concerns making the fight against organised crime effective, and means that rulings made in one country would allow assets hidden by a criminal in another country to be traced and then confiscated effectively. It also equally concerns profits made directly from crime as well as profits arising indirectly from crime at a later time.
Thirdly, while I agree that non-custodial sentences are an appropriate reaction to minor crimes, we must not lose sight of the fact that a custodial sentence, which isolates the offender from society, is, in some particularly justified cases, the only real and practical way to protect society from the most dangerous crimes. Therefore, it is also necessary to bear in mind that this kind of penalty is also a just response to crimes of the greatest cruelty.
In closing, I would like to express my esteem for the document which has been prepared, and to stress that the aim of the programme should be to improve the cooperation of Member States while retaining the national character of their legal systems.
It is now time for the 'catch-the-eye' period. I am going to adhere absolutely strictly to the Rules of Procedure.
I would like to say that five Members are going to have the floor for one minute each, and we will cut off the microphone when the minute has ended. As more than fifteen Members have asked for the floor, we are going to hear the first five.
Mr President, first I would like to welcome the Stockholm Programme as the best way forward to a citizen-centred Europe, and to thank both Minister Ask and Minister Billström for their vision. Finally, we can go home and tell everybody, without distinction, that Europe is for them; Europe is with them; Europe is us.
Of course, the Stockholm Programme will be what we make it. Let us give it a chance. Let us support it as broadly as possible and get down to work to implement it.
I would like to say a special thank you for the focus on children, which means that we can finally work on enhanced action to protect children, including migrant children. It is also very good that we have a greater possibility to combat cross-border criminality while respecting individual rights.
(The President cut off the speaker)
(SV) Mr President, I am pleased that the issues of children's rights, violence against women and the prevention of people trafficking have been dealt with more thoroughly in the latest version of the Stockholm Programme from the Council. I was a little concerned that the Presidency was going to abandon its priorities. Now we also have the opportunity to make improvements in line with Parliament's vote.
However, I am disappointed that nothing has been mentioned about developing a children's rights strategy for Europe, as proposed by Parliament quite recently. Just as Commissioner Barrot said, the European Union must continue to stand up for children's rights. As regards the wording concerning people trafficking, I am also disappointed that the Presidency has not stuck to its guns with regard to the link to the purchase of sex, the purchase of services and the possibility of legislating in this area. The EU also needs a legal basis for combating violence against women.
Mr President, just two points that my group thinks are very crucial about the Stockholm Programme. First, we believe that the method of balance very often used in this programme goes a bit in the wrong direction. Security, to us, is only a tool for reaching freedom; it is not its opponent. When we are not free, we are not secure. We find that balance a bit misleading.
Then secondly, on Frontex, Minister Wallström, what do you actually mean when you talk about strengthening Frontex? What do you mean by that? Because that has not been clarified in any of the versions of the Stockholm Programme I have seen.
And would you not think that it may be extremely important - more important even - to strengthen the parliamentary control over Frontex and stop Frontex from sending back people that might very well have a reason to ask for asylum as Frontex has been doing this year. I would prefer to see a strengthening there. I believe that the Stockholm Programme should serve all the residents of the EU, not just a few.
(ES) Mr President, today there is no doubt about the European Union's commitment to the fight against terrorism, and thanks to the Stockholm Programme, we will continue to make progress on this essential area of freedom, security and justice.
In my view, this fight has been based on mutual trust between the Member States, but now, with the possibilities opened up by the Treaty of Lisbon, it is high time to harmonise national legislation so that there is no time limit on prosecuting terrorist crimes, which should be considered as crimes against humanity.
When this happens, nobody in this Parliament or in any other will defend terrorists, as has happened, is happening and may continue to happen, to the detriment of victims of terrorism, who watch those who murdered their loved ones being treated like heroes, while they suffer in silence.
I therefore ask Parliament to drive forward or adopt a European charter for the rights of the victims of terrorism, based on defending the memory...
(The President cut off the speaker)
(FR) Mr President, from their comments today, many of the speakers believe that the Stockholm Programme is worthy of efforts to seek the broadest possible consensus and to devise an ambitious programme. This will be the aim of tomorrow's resolution, which will be put to the vote.
I regret that the reference to the right of non-EU nationals to vote and to the guarantee of access to health care for ill migrants has been left out of the resolution. However, I would mention the adoption of some important points, such as the requirement for the directive on non-discrimination to be adopted; freedom of movement for European citizens and families - I understand this to mean all families; the request to remove obstacles to the exercise of the right to family reunification; and the ban on placing unaccompanied minors in detention, to name but a few.
In my opinion, the success of the Stockholm Programme can be gauged by the respect shown for four issues: the existence of concrete achievements benefiting the citizens; scrupulous respect for the new role of the European Parliament - codecision being an element of added value; the quality of the application of the Stockholm Programme by the national parliaments; and the awareness of its values among the citizens, and especially among Europe's young people.
From now on, there must be as much momentum behind the adoption as there is behind the future implementation ...
(The President cut off the speaker)
We have now finished the speeches under the 'catch-the-eye' procedure. I regret that a further ten or twelve Members were not able to speak, but it is impossible given how late we are running and the Rules of Procedure we are bound by.
Mr President, thank you for all of your points of view. In fact, I am not sorry that ten Members did not get the floor. I am very pleased to see the commitment that you are showing in respect of these important issues.
Someone said that this programme is ambitious. I am pleased to hear that, because the work has been ambitious, but also practical in that we wanted to combine the vision with a pragmatic approach to how to improve things from the perspective of the citizens. As I was listening, it seemed that many of you share at least the main idea of the draft programme that we are dealing with today.
Allow me to comment on two areas. The first one is the question of form. Today's debate has been a little bit confused - if I may say so - as some people have been referring to the Stockholm Programme but they were really talking about the interesting proposal for a resolution that you will debate and take a decision on in Parliament, in other words, your views on the draft that the Presidency has tabled.
Someone said at the start of the debate 'why are we discussing one draft when there is already a new one?'. The truth is that the European Parliament is mid-way through the discussions and negotiations that are ongoing. It is changing all the time and on Friday, or at the weekend, there will be another draft. However, to the Member who thought that he had an old document, I can say that we have always presented the most recent draft on the Presidency's website. Those Members who wish to keep up to date and see what is happening with this and also how your debate affects the final result should, of course, ensure that they obtain the documents that we publish.
As far as the Presidency is concerned, it has been of the utmost importance to work with transparency and openness. That is why we have very many discussions. The ten of you who did not have the opportunity to present your views here are very welcome to email me or Mr Billström. It is very simple; the address is beatrice.ask@justice.ministry.se and Mr Billström's address follows the same format. You can then send us your points of view so that they are taken into account. We must start to work in a modern way, and openness is the modern way for the Swedish Presidency. I look forward to the resolution and its outcome, as I detect a lot of support for some of the views, nuances and emphases that the resolution contains. We will, of course, give these careful consideration.
There are also a few political issues that I would just like to mention. Firstly, two Members, one of whom was Mr Batten, mentioned specific examples of how citizens are affected - perhaps in another country - and it is their opinion that conditions are not very good. Those are typical examples of a lack of trust in one another's legal systems. In this case, we have two choices: the first is to tell our citizens to stay at home, because we always have the best legal systems at home. However, if we believe that our citizens will continue to take advantage of the opportunity for free movement, then it is perhaps time to think about how we can improve procedural rights and other aspects across the Union as a whole. That is precisely the aim of the Stockholm Programme. That is why I am so very pleased that we have been able to take the first step in strengthening procedural rights in order to guarantee that anyone who is suspected of a crime or is a victim of a crime and is involved in a legal process in Europe will now actually receive help with translation and interpretation. This fundamental right can be found in the conventions of the European Council and elsewhere, but is not found in practice. Now we can make a difference and that is exactly what we should do.
Mrs Macovei raised the issue of corruption and financial crime and was of the opinion that the wording was too weak on this. I would like to say that this is a very clear section, which makes high demands. The fact that we mention the Group of States against Corruption (GRECO) has nothing to do with us intending to adopt a lower level of ambition on account of their views - nor is that what is stated in the Stockholm Programme. What is stated is that, along with many other tasks, we aim to cooperate closely with this important body on these matters, as we need to go for the money if we are to combat organised crime. I believe that this is important.
Many people mentioned subsidiarity. I think that the proposal that is currently under discussion takes a very clear position in that EU cooperation in the areas of justice and home affairs should constitute an added value. Anything that is dealt with just as well at national level should be allowed to remain there. It is when we need cooperation that we must use the European institutions. I do not think that we are taking away the rights of the nation states, but instead we are providing an added value that could benefit all citizens.
Lastly, I would like to talk about the issue of privacy and data protection, which is a major and important debate. I believe it was Mr Borghezio who mentioned this and felt that there was a great deal of concern about the Stockholm Programme as it stands. He expressed concern about monitoring and large databases, among other things. He also compared what we are working on in this area with the situation in the former East Germany and in the communist states that used to exist in Europe. I think that this type of argument is completely irrelevant. In East Germany, there was no data protection, no democracy and there were no fundamental rights for citizens - three important factors that are fundamental to our cooperation. As regards the Stockholm Programme, we are strengthening and tightening up the regulations for data protection and respect for the rights of individuals, and democracy, too, in a number of different respects. The fact is that the information strategy that we want the EU to draw up balances a methodical and effective exchange of information with stringent requirements for the protection of privacy and secure data management, but also the requirement for information not to be retained for a long period. Please feel free to read these sections again, as they are very clear. This represents progress, for which we have also received praise from the EU ombudsman, who is working on this.
Finally, someone said that we should make the Stockholm Programme more tangible. The programme contains a lot of very tangible and practical elements, but the real work starts now. Some Members pointed out that the resolution had to be drawn up within a tight deadline and that it was very difficult to do it all in time. I can say to you that it will get worse yet. Once we have adopted the Stockholm Programme, you will be involved in the important work that needs to be done in implementing and dealing with the details of the various proposals. This will involve a lot of time pressure and a lot of stress, but also great challenges and great opportunities to make a difference. Thank you very much for your views and, as I said, please use the internet if you want to contact the Presidency in the coming days.
Mr President, honourable Members, naturally, I fully agree with what Mrs Ask has just said about the general conclusions regarding the programme. Thank you for all of the constructive points of view that you have presented here today.
I would also like to thank the chairmen of the three committees, the Committee on Constitutional Affairs, the Committee on Legal Affairs and the Committee on Civil Liberties, Justice and Home Affairs, for their very constructive cooperation on these matters. As I said in my introductory speech, this really indicates a major accepting of responsibility on the part of all parties involved, which I think is something we have reason to be very proud of.
I would like to emphasise the importance of cooperation in all significant areas within this programme. In his speech, Mr Busuttil made comparisons with the magnitude of the internal market, which I think is not so far from the truth, as this is a similar project in terms of its size and importance. One word that has, of course, come up time and again in the political talks on asylum and migration issues in recent years has been solidarity. All the Member States agree that solidarity must be increased, and not only solidarity between Member States, but also solidarity between the EU and third countries. That is the message that we want to send out through the Stockholm Programme.
As I said in my introduction, we believe that this complex issue needs very broad and sustainable solutions permeating the whole policy area. That is one of the reasons why there is no specific section on solidarity in the Stockholm Programme. Instead, all of the points contain a solidarity element.
The global approach to migration should be one of the important starting points in this connection. The role of Frontex should be strengthened. Mrs Keller mentioned this in her speech. I would like to make it very clear that Frontex alone is not the answer to this problem. Frontex is responsible for the coordination of the Member States' border controls, but it has no mandate within sea rescue, for example. The situation in the Mediterranean is not primarily a border control problem. It is a problem that requires several different types of measure. Increased cooperation between the countries of origin and transit is of the utmost importance. We also need to invest in development cooperation in the form of aid. I think it is important to emphasise that the European Parliament will be involved to the very highest degree in all of these aspects now that we have the Treaty of Lisbon in place, and democratic control will increase in these areas.
Based on everything that has been said here today, I also think that it is important to point out that the Treaty of Lisbon really will bring about a genuine and important change. It is, of course, a major change that will see the ordinary legislative procedure being replaced by one that gives the European Parliament a stronger role in the legislative process in a number of areas. Thus, I do not share any of the concern that Mrs Keller expressed here today with regard to these issues. On the contrary, I think that we are seeing huge progress towards increased democratic control in this policy area.
Mr President, like my colleague Mrs Ask, I would like to finish by saying that you are more than welcome to send your opinions to us by e-mail if you did not have an opportunity to present them here today.
Mr President, I would like to emphasise the quality of the work carried out by your three committees: the Committee on Legal Affairs - Mr Casini is here; the Committee on Civil Liberties, Justice and Home Affairs - Mr López Aguilar is here; and also the Committee on Constitutional Affairs. Theirs is an extremely interesting piece of work and it will help us, and the Swedish Presidency, to provide a definitive version of this Stockholm Programme.
As Mr Busuttil said, it is true that the citizens have an internal market, but they do not really have an area of justice, security and freedom, even if, thanks to the Schengen area, freedom of movement has now been established. We must retain the benefits of this. I would add that the guidelines against misuse have been published.
I would like to say that this text seems fairly balanced to me. Having heard the different aspirations of various people, this text strikes a certain balance. I should also say that we are drafting the Stockholm Programme in a world in which organised crime, cybercrime and terrorism are spreading, and in which we obviously need to protect ourselves. This is where Europe can bring added value.
I would also like to say that, increasingly in this judicial area, we have citizens, couples, who have dual nationality, and therefore, here too, they must be able to exercise their rights in the various Member States in which they find themselves.
I am also keen to stress that we have made progress in terms of procedural guarantees, as Mrs Ask explained very well, and this is a very important element of the Stockholm Programme. You gave the example of a British citizen in Greece. If there were minimum procedures, it would make things much easier. Moreover, repeating a phrase used by Mr Coelho, I would say that a long road has been travelled since Tampere.
I would add that we cannot accept the term 'fortress Europe' either. Mr Billström has covered this. This, too, is the guarantee of a balanced European migration policy. If we are rejecting illegal, clandestine immigration, it is because of all the trafficking and all the organised crime behind it. There is no denying that this is the case. Furthermore, however, it is true that we have succeeded, I believe, in presenting an asylum policy that is in keeping with European values of generosity.
Obviously I cannot answer all of the questions, Mr President, because time is pressing. I simply wish to say that this Stockholm Programme is, as Mrs Ask said, very pragmatic, that it will thus lend itself to an action plan that the Spanish Presidency is going to implement, and you, ladies and gentlemen, are henceforth going to be colegislators. I certainly see this as a powerful means of driving forward this area of freedom, security and justice that the citizens so very much want.
I am grateful to Parliament for what it has already done and for what it will do in the future, now that it will colegislate on the area of justice and security.
To conclude the debate, I have received one motion for a resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12.00.
Written statements (Rule 149)
The defence and promotion of human rights have seen a decline in their importance on the EU agenda in recent years, with Member States' security becoming the political priority. The EU's area of freedom, security and justice is entering a decisive phase. The Treaty of Maastricht introduced aspects relating to justice and internal affairs at Community level, which had been dealt with strictly at intergovernmental level until then. The Tampere and the Hague Programmes provided major political impetus in consolidating these policies. The Stockholm Multiannual Programme, in turn, sets out priorities for the next five years so that the benefits of an area of freedom, security and justice become a reality for citizens. The programme will be implemented after the Treaty of Lisbon comes into force. By introducing the codecision procedures as an ordinary legislative procedure, Europe's justice and internal affairs policies and the measures adopted to comply with them will be subject to parliamentary scrutiny.
in writing. - (HU) During the drafting of the Stockholm Programme, our aim was to make Europe's citizens aware of the tangible benefits of an area of freedom, security and justice. However, creating a Europe for its citizens goes far beyond simply drafting a programme. The Treaty of Lisbon opens up a new dimension for citizens to assert their interests. The rights, freedoms and principles enshrined in the Charter of Fundamental Rights are given binding force. The European Union can now sign up to the Council of Europe's agreement on the protection of human rights. This legal act must come into force as soon as possible. We need to have a clear implementation plan for fulfilling these commitments so that the new legal structures available are given proper substance.
This will be the task of Spain's forthcoming EU presidency. The process of human rights, including minority rights, under Community law has started with the Treaty of Lisbon coming into force. The Stockholm Programme will convert this into political priorities to give substance to the specific action plans envisaged for the coming years. As part of the whole process, not only will the European Union's opportunities have increased after 1 December, but its responsibilities as well.
One of the priority areas of the Stockholm Programme will be the enforcement of basic rights. With the Charter of Fundamental Rights becoming binding and the EU signing up to the European Convention on Human Rights, the European Union's duty is to strengthen Europe's commitment to human rights and to contribute to making Europe's citizens as aware as possible of their rights.
These are certainly useful measures, since the basic principles of human rights require constant attention, and we still have a great deal to do in this area in the EU as well. The growth in discrimination and intolerance are increasingly serious social problems. National and ethnic minorities, especially the Roma, gays and people with disabilities, face some form of discrimination every day. It is therefore important for every Member State to implement existing directives consistently and for the Council to extend protection to every group at risk by accepting the new, comprehensive draft directive.
As a consequence of the economic crisis, there is a rise in racism and xenophobia, as well as in the number of crimes caused by these problems. According to the Fundamental Rights Agency, the statistics do not give a true picture of the real situation, as in most cases, the victims are not aware of their rights and do not go to the authorities. It is the joint responsibility of the EU's institutions and Member States to change this situation. We must draft regulations at European level capable of ensuring that Europe and its Member States continue to protect diversity and do not leave any scope for violence.
The Stockholm Programme obliges the European Commission to present a proposal for accession of the European Union to the European Convention on Human Rights. This is an important and significant step, which will allow us to develop a uniform, minimum level of protection of fundamental rights in Europe. Thanks to accession to the convention, EU institutions will be subject to external, independent supervision in terms of conformity of the legislation and activities of the EU with the European Convention on Human Rights. At the same time, the EU will be able to defend its position before the European Court of Human Rights. This will eliminate the possibility of discrepancies arising between decisions of the European Court of Justice and the European Court of Human Rights.
In reference to point 16 of the motion for a resolution, I appeal for a prompt commencement of negotiations on accession of the EU to the European Convention on Human Rights. In the context of the resolution under discussion, I call for the immediate withdrawal of Poland from the Protocol on the Application of the Charter of Fundamental Rights to Poland and to the United Kingdom. With the coming into force of the Lisbon Treaty, the Charter of Fundamental Rights will apply to all measures undertaken concerning the Common Space on Freedom, Security and Justice. It is disgraceful that the right-wing authorities in the Republic of Poland, by succumbing to pressure from the hierarchy of the Catholic Church, are denying Poles rights to which they are entitled. The citizens of Poland should be able to enjoy these rights in the same way that the citizens of other EU Member States enjoy them. If we do not want Poles to be second-class citizens in the EU, the Charter of Fundamental Rights must be adopted in its entirety.
An important part of the Stockholm Programme concerns the increased protection of disadvantaged groups at risk. The creation of an area of freedom, security and justice is inconceivable without a ban on all forms of discrimination. However, a ban does not go far enough. The European Union must take specific action against any discriminatory measures, as this is the only possible way of properly serving all Europe's citizens in this area. I would like to mention just one of these discriminatory measures, which affects traditional national minorities. Linguistic genocide is going on in two EU countries as well at the moment. This is why I am asking the European Council and the future Spanish Presidency to devote greater attention to preventing discriminatory measures during the implementation of the Stockholm Programme. Otherwise, this programme will not serve the interests of every EU citizen, but only those of the members of the majority peoples.